Citation Nr: 9902503	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for a skin disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.

This case comes to the Board of Veterans Appeals (Board) 
from a December 1994 RO decision which granted an increased 
rating, from 0 to 10 percent, for a service-connected skin 
disorder.  In a January 1996 decision, the RO increased the 
rating to 30 percent, and the veteran continued to appeal for 
a higher rating.

In a December 1997 decision, the Board denied an increased 
rating for the skin disorder.  The veteran then appealed to 
the United States Court of Veterans Appeals (Court).  In an 
August 1998 joint motion to the Court, the parties (the 
veteran and the VA Secretary) requested that the Board 
decision be vacated and remanded for further action; by an 
August 1998 order, the Court granted the joint motion.  The 
case was subsequently returned to the Board.


REMAND

The August 1998 joint motion and Court order essentially 
require that the Board give adequate reasons and bases for 
concluding that the veterans skin condition is not 
exceptionally repugnant (one of the criteria for a 50 
percent rating under Diagnostic Code 7806).

Prior to addressing this point, however, additional 
development of the evidence is warranted on the well-grounded 
claim for an increase in the current 30 percent rating for 
the skin condition.  The file shows that the last VA 
examination was in 1994, and the last relevant medical 
evidence of any kind (private doctors statements) is dated 
in 1995.  All recent medical records should be obtained and a 
current VA examination should be provided.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).



Accordingly, the case is remanded for the following action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated him for a skin disorder from 1995 
to the present.  The RO should then 
obtain copies of the related medical 
records.

2.  Thereafter, the RO should have the 
veteran undergo a VA dermatology 
examination to determine the current 
severity of his skin disorder.  The 
claims folder should be provided to and 
reviewed by the doctor in conjunction 
with the examination.  All findings 
necessary for rating the disability under 
Code 7806 should be set forth in detail.  
The examination should include color 
photographs of all areas of the skin 
which are affected by the skin disorder.

3.  Thereafter, the RO should review the 
claim for an increase in the 30 percent 
rating for the skin disorder, including 
consideration of the exceptionally 
repugnant provision of Code 7806.

If the claim is denied, the veteran and his representative 
should be issued a 

supplemental statement of the case and given an opportunity 
to respond, before the case is returned to the Board.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
